 

Exhibit 10.1











































AGREEMENT OF PURCHASE AND SALE







BY AND BETWEEN




HOOPESTON I, L.L.C.

AND

BROADMOOR PLACE ASSOCIATES, LLC

AS TENANTS IN COMMON




AS SELLER,







AND




TALON OP, LP




AS PURCHASER




 


 

Date:

January 23, 2015

Property:

5799 Broadmoor Street

Mission, Kansas  66202














--------------------------------------------------------------------------------







AGREEMENT OF PURCHASE AND SALE




THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of this 23rd day of January, 2015 (the “Effective Date”) by and between
Hoopeston I, L.L.C, and Broadmoor Place Associates, LLC, as tenants in common
collectively, (“Seller”), whose principal place of business is located at 700 W.
47 Street, Suite 200, Kansas City, MO 64112, and Talon OP, LP, a limited
liability company or its permitted assigns (“Purchaser”), whose principal place
of business is located at 5500 Wayzata Blvd. Suite 1070, Minnetonka, Minnesota
 55416.

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

Article I.

Sale of Property

1.1

Sale of Property. Seller hereby agrees to sell, assign and convey to Purchaser
and Purchaser agrees to purchase from Seller, all of Seller’s right, title and
interest in and to, the following:

1.1.1

Land and Improvements. Those certain parcels of real property, more particularly
described, on Exhibit A attached hereto and incorporated herein by reference
thereto (the “Land”), together with all improvements located thereon (the
“Improvements”).  The Land and Improvements consist of a building of
approximately 115,811 rentable square feet located at 5799 Broadmoor, Mission,
KS  66202.

1.1.2

Real Property. All rights, privileges and easements appurtenant to Seller’s
interest in the Land and the Improvements, if any, including, without
limitation, all of Seller’s right, title and interest, if any, in and to all
mineral and water rights and all easements, licenses, covenants and other
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and the Improvements (the Land, the Improvements and
all such easements and appurtenances are sometimes collectively referred to
herein as the “Real Property”).

1.1.3

Leases. All leases, subleases, licenses and other occupancy agreements, together
with any and all amendments, modifications or supplements thereto, are hereafter
referred to collectively as the “Leases” being more particularly described on
Exhibit E attached hereto.

1.1.4

Personal Property. All personal property (including equipment), if any, owned by
Seller and located on the Real Property, and all fixtures (if any) owned by
Seller and located on the Real Property as of the date hereof (the “Personal
Property”).

1.1.5

Intangible Property. All non-exclusive trademarks and trade names, if any, used
or useful in connection with the Real Property, but only to the extent that the
same are not trademarks or trade names of Seller or any of Seller’s affiliated
companies (collectively, the “Trade Names”), together with the Seller’s
interest, if any, in and to all guarantees, licenses, approvals, certificates,
permits and warranties relating to the Real Property, to the extent assignable
(collectively, the “Intangible Property”).

1.2

Property. The Real Property, the Leases, the Personal Property, the Trade Names
and the Intangible Property are sometimes collectively hereinafter referred to
as the “Property”). It is hereby acknowledged by the parties that Seller shall
not convey to Purchaser any (a) claims relating to any real property tax refunds
or rebates, except for tax refunds or rebates for taxes payable in the year of
Closing (as hereinafter defined), prorated to the date of Closing, (b) existing
insurance claims for work and/or materials supplied to repair damage to the Real
Property that has been fully repaired and paid for in full, and/or (c) existing
claims against any tenants of the Property that are applicable to the period
prior to the Closing, all of which claims shall be reserved by Seller; provided,
however, Seller shall have no right to terminate Leases, seek to evict or
otherwise dispossess the tenant or declare or require Purchaser to declare a
default under the Lease.











--------------------------------------------------------------------------------










Article II.

Purchase Price

2.1

Purchase Price. The purchase price for the Property shall be Eleven Million Five
Hundred Eighty Thousand and No/100 Dollars ($11,580,000.00) (the “Purchase
Price”). The Purchase Price, as adjusted by all prorations as provided for
herein, shall be paid to Seller by Purchaser at Closing, by wire transfer of
immediately available federal funds.

Article III.

Deposits and Escrow Agent

3.1

Deposit. Within three (3) business days following the Effective Date, as defined
in Section 16.4 of this Agreement and as a condition precedent to the formation
of this Agreement, Purchaser shall deposit One Hundred Thousand and No/100
Dollars ($100,000.00) (the “Initial Deposit”) with (“Escrow Agent” and “Title
Company”) in immediately available federal funds, the receipt of which is hereby
acknowledged by Escrow Agent’s execution hereof. If Purchaser shall fail to
deposit the Initial Deposit within the time period provided for above, Seller
may at any time prior to the deposit of the Initial Deposit, terminate this
Agreement, in which case this Agreement shall be null and void ab initio and in
such event Escrow Agent shall immediately deliver to Seller all copies of this
Agreement in its possession, and thereafter neither party shall have any further
rights or obligations to the other hereunder, except for the Surviving
Termination Obligations (as hereinafter defined). The Initial Deposit, together
with all interest accrued thereon, collectively, the “Deposit”.

3.2

Application Upon Default. If the Closing occurs, the Deposit shall be paid to
Seller and credited against the Purchase Price at Closing. If the Closing does
not occur, the Deposit shall be held and delivered as hereinafter provided.

3.3

Interest Bearing. The Deposit shall (a) be held in an interest-bearing escrow
account by Escrow Agent in an institution as directed by Purchaser and
reasonably acceptable to Seller, and (b) include any interest earned thereon. To
allow the interest bearing account to be opened, Purchaser’s and Seller’s tax
identification numbers are set forth herein below their signatures.

3.4

Escrow Agent. Escrow Agent is executing this Agreement to acknowledge Escrow
Agent’s responsibilities and rights hereunder. Any amendment to this Agreement
which alters Escrow Agent’s responsibilities and/or rights hereunder not
executed by Escrow Agent shall be effective as to the parties thereto, but shall
not be binding upon Escrow Agent. Escrow Agent shall accept the Deposit with the
understanding of the parties that Escrow Agent is not a party to this Agreement
except to the extent of its specific responsibilities and rights hereunder, and
does not assume or have any liability for the performance or non-performance of
Purchaser or Seller hereunder. Additional provisions with respect to the Escrow
Agent are set forth in Article XVI.

Article IV.

Closing, Prorations and Closing Costs

4.1

Closing. The closing of the purchase and sale of the Property shall occur on or
after February 15, 2015, but no later than February 28, 2015, and shall be held
through escrow at the offices of the Escrow Agent, or at such other place agreed
to by Seller and Purchaser. “Closing” shall be deemed to have occurred when the
Title Company has been instructed by both parties to record the Deed. Time is
hereby made of the essence. The date of Closing is referred to in this Agreement
as the “Closing Date.”

4.2

Prorations. All matters involving prorations or adjustments to be made in
connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this Section
4.2. Except as otherwise set forth herein, all items to be prorated pursuant to
this Section 4.2 shall be prorated as of midnight of the day immediately
preceding the Closing Date, with Purchaser to be treated as the





- 2 -




--------------------------------------------------------------------------------










owner of the Property, for purposes of prorations of income and expenses, on and
after the Closing Date. The provisions of this Section 4.2 shall survive the
Closing.

4.2.1

Taxes. Except to the extent paid directly by the tenants to the applicable
taxing authorities, real estate and personal property taxes due and payable in
the year 2015 and special assessments, if any, shall be prorated as of the
Closing Date. Seller shall pay, in full, all real estate and personal property
taxes and installments of special assessments payable during all years prior to
2015. Purchaser shall pay all installments of special assessments levied against
the Real Property after the Closing Date. If the real estate and/or personal
property tax rate have not been set for the taxes payable during the year in
which the Closing occurs, then the proration of such taxes shall be based upon
the rate for the preceding tax year and such proration shall be adjusted in cash
between Seller and Purchaser upon presentation of written evidence that the
actual taxes paid for the year in which the Closing occurs, differ from the
amounts used in the Closing in accordance with the provisions of Section 4.2.5
hereof. All taxes imposed due to a change of use of the Property after the
Closing Date shall be paid by the Purchaser. If any taxes which have been
apportioned shall subsequently be reduced by abatement, the amount of such
abatement, less the cost of obtaining the same and after deduction of sums
payable to tenants under Leases or expired or terminated Leases, shall be
prorated as of the Closing Date.

4.2.2

Insurance. There shall be no proration of Seller’s insurance premiums or
assignment of Seller’s insurance policies. Purchaser shall be obligated (at its
own election) to obtain any insurance coverage deemed necessary or appropriate
by Purchaser.

4.2.3

Utilities. Except to the extent paid directly by the tenants to the applicable
utility company or service provider, the amounts of all telephone, electric,
sewer, water and other utility bills, trash removal bills, janitorial and
maintenance service bills and all other operating expenses relating to the
Property and allocable to the period prior to the Closing Date shall be
determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined. Purchaser shall cause all utility services to be
placed in Purchaser’s name as of the Closing Date.

4.2.4

Rents. Rents (including, without limitation, estimated pass-through payments,
payments for common area maintenance reconciliations and all additional charges
payable by tenants under the Leases, (collectively, “Rents”)) actually collected
by Seller prior to Closing shall be prorated as of the Closing Date. During the
period after Closing, Purchaser shall, within five (5) business days following
receipt, deliver to Seller Seller's prorated portion of any and all Rents
accrued but uncollected as of the Closing Date to the extent subsequently
collected by Purchaser; provided, however, (a) Purchaser shall apply Rents
received after Closing first to payment of Rent due for the month of Closing,
then to current Rent then due, and thereafter to delinquent Rents in inverse
order of maturity; and (b) “true up” payments received from tenants attributable
to a year-end reconciliation of actual and budgeted pass-through payments shall
not be subject to such priority allocation (as long as identifiable as such a
payment and not as a payment of base rent) and instead shall be allocated, upon
receipt, among Seller and Purchaser pro rata in accordance with their respective
period of ownership as set forth in Section 4.2.5 below. Seller shall have the
right, after Closing, to proceed against tenants for Rents allocable to the
period of Seller’s ownership of the Property, provided that Seller shall have no
right to declare the lease to be in default, terminate a lease or commence
eviction or similar proceedings against any tenant. Purchaser shall use
commercially reasonable efforts to collect all pass-through rents payable by
tenants and any delinquent Rents (provided, however, that Purchaser shall have
no obligation to institute legal proceedings, including an action for unlawful
detainer, against a tenant owing delinquent Rents). The amount of any unapplied
security deposits under the Leases held by Seller in cash at the time of Closing
shall be credited against the Purchase Price; accordingly, Seller shall retain
the actual cash deposits. If any security deposits are in the form of a letter
of credit, Seller shall assign its interest in the letter of credit to Purchaser
(to the extent assignable) and/or, at Purchaser's election, assist Purchaser to
become the beneficiary thereunder, and deliver the original letter of credit to
Purchaser at Closing. All costs to assign such letter of credit shall, unless
payable by the tenant, be borne by Purchaser.

4.2.5

Calculations. For purposes of calculating prorations, Purchaser shall be deemed
to be in title to the Property, and, therefore entitled to the income therefrom
and responsible for the expenses thereof for the entire day upon which the
Closing occurs. All such prorations shall be made on the basis of the actual
number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty five (365) day year. The amount of such prorations shall be





- 3 -




--------------------------------------------------------------------------------










initially performed at Closing but shall be subject to adjustment in cash after
the Closing as and when complete and accurate information becomes available, if
such information is not available at the Closing. Seller and Purchaser agree to
cooperate and use their best efforts to make such adjustments no later than
sixty (60) days after the Closing or as soon thereafter as may be practicable,
with respect to common area maintenance and other additional rent charges
(including passthroughs for real estate and personal property taxes and special
assessments) payable by tenants under Leases. Except as set forth in this
Section 4.2.5, all items of income and expense which accrue for the period prior
to the Closing will be for the account of Seller and all items of income and
expense which accrue for the period on and after the Closing will be for the
account of Purchaser.

4.2.6

Leasing Commissions and Leasing Costs. Seller shall be responsible for all
leasing commissions and other leasing costs due and payable prior to the
Effective Date with respect to Leases executed prior to the Effective Date.
Purchaser shall be responsible for all leasing commissions and other leasing
costs attributable to any new leases or the renewal or expansion of any existing
Lease but only to the extent such new lease, renewal or expansion has been
signed or exercised after the Effective Date. If Seller has, prior to the
Closing, paid any leasing commissions or other leasing costs which are
Purchaser’s responsibility hereunder, Seller will receive a credit for same from
Purchaser at the Closing. Purchaser shall have no obligation to pay for any
leasing commissions in connection with the initial terms of the existing Leases.

4.2.7

Prepaid Items. Any annual permit and inspection fees shall be prorated as of the
Closing.

4.2.8

Declaration Assessments. Any assessments payable under any declaration or
similar instrument affecting the Property shall be prorated as of the Closing
Date.

4.3

Closing Costs. Seller shall pay (a) the fees of any counsel representing Seller
in connection with this transaction; (b) subject to the provisions of Section
14.1 hereof, any real estate brokerage commission to Broker (as hereinafter
defined); (c) one-half (1/2) of the escrow fee charged by Escrow Agent; (d) the
cost of the Title Policy, excluding the cost of any endorsements thereto; and
(e) the cost of the Survey. Purchaser shall pay (i) the fees of any counsel
representing Purchaser in connection with this transaction; (ii) the cost of any
endorsements requested by Purchaser or its lender to the Title Policy; (iii) the
cost of any changes requested by Purchaser or its lender to the Survey; (iv) the
fees for recording the deed conveying the Real Property to Purchaser; and (v)
one-half (1/2) of the escrow fee charged by Escrow Agent. Any other costs or
expenses incident to this transaction and the closing thereof not expressly
provided for above shall be allocated between and paid by the parties in
accordance with custom and practice in Johnson County, Kansas.

Article V.

Purchaser’s Right of Inspection; Inspection Period

5.1

Right to Evaluate. Until the close of business on February 16, 2015 (the
“Inspection Period”), Purchaser and its agents shall have the right during
business hours (with reasonable advance notice to Seller and subject to the
rights of the tenants in possession), at Purchaser’s sole cost and expense and
at Purchaser’s and its agents’ sole risk, to perform inspections and tests of
the Property and to perform such other analyses, inquiries and investigations as
Purchaser shall deem necessary or appropriate; provided, however, that in no
event shall (a) such inspections or tests unreasonably disrupt or disturb the
on-going operation of the Property or the rights of the tenants at the Property,
or (b) Purchaser or its agents or representatives conduct any physical testing,
drilling, boring, sampling or removal of, on or through the surface of the
Property (or any part or portion thereof) including, without limitation, any
ground borings or invasive testing of the Improvements (collectively, “Physical
Testing”), without Seller’s prior written consent, which consent may be given or
withheld in Seller’s sole and absolute discretion. In the event Purchaser
desires to conduct Physical Testing of the Property, then Purchaser shall submit
to Seller, for Seller’s approval, a written detailed description of the scope
and extent of the proposed Physical Testing, which approval may be given or
withheld in Seller’s sole and absolute discretion. If Seller does not approve
the Physical Testing or approves only a portion thereof, Purchaser may, at its
option, by sending written notice to Seller, elect to, either (i) terminate this
Agreement or (ii) conduct during the Inspection Period that portion of the
Physical Testing approved by Seller, if any, or if Seller disapproves the entire
proposed Physical Testing, affirmatively agree to forego any Physical Testing of
the Property. In the event Purchaser terminates this Agreement as aforesaid, the





- 4 -




--------------------------------------------------------------------------------










Deposit shall be immediately refunded to Purchaser and this Agreement shall
terminate and be of no further force and effect other than the Surviving
Termination Obligations. In no event shall Seller be obligated as a condition of
this transaction to perform or pay for any environmental remediation of the
Property recommended by any Physical Testing. After making such tests and
inspections, Purchaser agrees to promptly restore the Property to its condition
prior to such tests and inspections (which obligation shall survive the Closing
or any termination of this Agreement). Prior to Purchaser entering the Property
to conduct the inspections and tests described above, Purchaser shall obtain and
maintain, at Purchaser’s sole cost and expense, and shall deliver to Seller
evidence of, the following insurance coverage, and shall cause each of its
agents and contractors to obtain and maintain, and, upon request of Seller,
shall deliver to Seller evidence of, the following insurance coverage:
commercial liability insurance, from an insurer reasonably acceptable to Seller,
in the amount of One Million and No/100 Dollars ($1,000,000.00) combined single
limit for personal injury and property damage per occurrence ($2,000,000.00, in
the aggregate), together with umbrella coverage of at least Five Million and
No/100 Dollars ($5,000,000.00), such policy to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Purchaser or its agents,
employees or contractors in connection with such inspections and tests. Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection.

5.2

Inspection Obligations and Indemnity. Purchaser and its contractors shall: (a)
not unreasonably disturb the tenants of the Improvements or interfere with their
use of the Real Property pursuant to their respective Leases; (b) not interfere
with the operation and maintenance of the Real Property; (c) not damage any part
of the Property or any personal property owned or held by any tenant; (d) not
injure or otherwise cause bodily harm to Seller, its agents, contractors and
employees or any tenant; (e) promptly pay when due the costs of all tests,
investigations and examinations done with regard to the Property; (f) not permit
any liens to attach to the Property by reason of the exercise of its rights
hereunder; (g) restore the Improvements and the surface of the Real Property to
the condition in which the same was found before any such inspection or tests
were undertaken; and (h) not reveal or disclose any information obtained during
the Inspection Period concerning the Property to anyone outside Purchaser’s
organization other than its agents, consultants and representatives. Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Property and Physical Testing. Purchaser shall,
and does hereby agree to indemnify, defend and hold the Seller, its partners,
agents and their respective successors and assigns, harmless from and against
any and all claims, demands, suits, obligations, payments, damages, losses,
penalties, liabilities, costs and expenses (including but not limited to
reasonable attorneys’ fees) to the extent arising out of Purchaser’s or
Purchaser’s agents’ actions taken in, on or about the Property in the exercise
of the inspection right granted pursuant to Section 5.1, including, without
limitation, (a) claims made by any tenant against Seller for Purchaser’s entry
into such tenant’s premises or any interference with any tenant’s use or damage
to its premises or property in connection with Purchaser’s review of the
Property, and (b) Purchaser’s obligations pursuant to this Section 5.2. This
Section 5.2 shall survive the Closing and/or any termination of this Agreement.

5.3

Seller Deliveries. To the extent not previously delivered to Purchaser, Seller
shall deliver to Purchaser all of the items specified on Exhibit B attached
hereto (the “Documents”), within five (5) business days after the Effective Date
to the extent such items are in Seller’s possession. Except as otherwise
expressly set forth in Section 7.1, Seller makes no representations or
warranties of any kind regarding the accuracy, thoroughness or completeness of
or conclusions drawn in the information contained in the Documents, if any,
relating to the Property. Seller has no obligation to deliver or make available
to Purchaser Seller’s internal memoranda, attorney-client privileged materials,
internal appraisals, economic evaluations of the Property, nor any reports
regarding the Property prepared by Seller or its affiliates solely for internal
use or for the information of the investors in Seller. Purchaser acknowledges
that any and all of the Documents that are not otherwise known by or available
to the public are proprietary and confidential in nature and will be delivered
to Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Purchaser agrees not to disclose such non-public
Documents, or any of the provisions, terms or conditions thereof, to any party
outside of Purchaser’s organization other than its agents, consultants and
representatives. Purchaser shall return all of the Documents, on or before three
(3) business days after the first to occur of (a) such time as Purchaser
notifies Seller in writing that it shall not acquire the Property, or (b) such
time as this Agreement is terminated for any reason other than Seller’s default.
This Section 5.3 shall survive any termination of this Agreement.

5.4

Independent Examination. Purchaser hereby acknowledges that, except as provided
in Section 7.1, Purchaser is relying upon its own independent examination of the
Property and all matters relating thereto and





- 5 -




--------------------------------------------------------------------------------










not upon the Documents and/or any statements of Seller or of any officer,
director, employee, agent, broker, manager or attorney of Seller with respect to
acquiring the Property. Seller shall not, except as otherwise expressly provided
in Section 7.1, be deemed to have represented or warranted the completeness or
accuracy of any studies, investigations and reports heretofore or hereafter
furnished to Purchaser. The provisions of this Section 5.4 shall survive Closing
and/or termination of this Agreement.

5.5

Termination Right. In the event that Purchaser determines, in Purchaser’s sole
and absolute discretion, that it does not desire, for any or no reason, to
acquire the Property, including due to Purchaser’s failure to obtain financing,
Purchaser shall provide written notice to Seller before the end of the
Inspection Period, and, subject to the Surviving Termination Obligations, this
Agreement shall terminate, the Deposit shall be delivered to Purchaser and
thereupon neither party shall have any further rights or obligations to the
other hereunder. If Purchaser shall fail to timely notify Seller in writing of
its election to terminate this Agreement on or before the expiration of the
Inspection Period, time being of the essence, the termination right described in
this Section 5.5 shall be immediately null and void and of no further force or
effect. Purchaser’s failure to provide such notice on or before the end of the
Inspection Period shall constitute Purchaser’s waiver of the herein-described
termination right. Notwithstanding any provision of this Agreement, this is an
“all or none” transaction and Purchaser has no right to terminate this Agreement
as to any part of the Property.

5.6

Copies of Reports. As additional consideration for the transaction contemplated
herein, Purchaser agrees that it will provide to Seller, within five (5) days
following a written request therefor, copies of any and all third (3rd) party
reports, tests or studies relating to the Property obtained by Purchaser,
including but not limited to those involving environmental matters.
Notwithstanding any provision of this Agreement, no termination of this
Agreement shall terminate Purchaser’s obligations pursuant to the foregoing
sentence.

Article VI.

Title and Survey Matters

6.1

Title. Seller shall provide Purchaser with a title insurance commitment (the
“Commitment”) for an Owner’s Policy of Title Insurance from Assured Quality
Title Company (Agent for First American) (the “Title Company”), covering the
Real Property, together with a copy of all instruments reflected as exceptions
set forth therein, within ten (10) days of the Effective Date. Purchaser shall
notify Seller no later than the expiration of the Inspection Period in writing
of any title exceptions, exclusions from coverage or other matters identified in
the Commitment which Purchaser disapproves (the “Title Objections”). Any
exception, exclusion from coverage or other matter shown in the Commitment as of
the end of the Inspection Period or otherwise not disapproved in writing within
said time period shall be deemed approved by Purchaser and shall constitute a
“Permitted Exception” hereunder. Purchaser and Seller hereby agree that (i) all
non-delinquent property taxes as of the Closing, (ii) the rights of the tenants
under the Leases and Approved New Leases, and (iii) all matters created by or on
behalf of Purchaser, including, without limitation, any documents or instruments
to be recorded as part of any financing for the acquisition of the Property by
Purchaser and (iv) the exceptions to title identified on Exhibit D, attached
hereto, shall constitute “Permitted Exceptions”. Without Seller’s prior written
consent, Purchaser shall not make any application to any governmental agency for
any permit, approval, license or other entitlement for the Property or the use
or development thereof.

6.2

Survey. Seller has ordered an update to Seller’s existing survey of the Property
(collectively, the “Survey”) and shall instruct the surveyor to deliver copies
of the Survey to Purchaser and to Title Company simultaneously with its delivery
to Seller. Seller shall cause the Survey to be addressed to Purchaser, Title
Company and to Purchaser's Lender.  If the Survey discloses any matters which
are unacceptable to Purchaser, in Purchaser’s sole and absolute discretion,
Purchaser shall notify Seller in writing no later than the expiration of the
Inspection Period. Any survey matter shown on the Survey not disapproved in
writing within said time period (or otherwise shown on the Survey as of the last
day of the Inspection Period) shall be deemed approved by Purchaser and shall
constitute a Permitted Exception hereunder. Seller may, at its sole election, on
or before the Closing Date, have any Survey matters to which Purchaser has
objected removed; provided, however, in no event will Seller be obligated to do
so or otherwise incur costs with respect thereto.





- 6 -




--------------------------------------------------------------------------------










Article VII.

Representations and Warranties of the Seller

7.1

Seller’s Representations. Seller represents and warrants that the following
matters are true and correct as of the Effective Date and the Closing Date.

7.1.1

Authority. Each entity constituting Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
its organization and, to the extent necessary, is qualified to conduct business
in the State in which the Property is located. This Agreement has been duly
authorized, executed and delivered by Seller, is the legal, valid and binding
obligation of Seller, and does not, to the best of Seller’s knowledge, violate
any provision of any agreement or judicial order to which Seller is a party or
to which Seller is subject. All documents to be executed by Seller which are to
be delivered at Closing, will, at the time of Closing, (a) be duly authorized,
executed and delivered by Seller, (b) be legal, valid and binding obligations of
Seller, and (c) not violate, to the best of Seller’s knowledge, any provision of
any agreement or judicial order to which Seller is a party or to which Seller is
subject.

7.1.2

9/11 Dealings. Neither Seller nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’ s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

7.2

Seller’s Knowledge. For purposes of this Agreement and any document delivered at
Closing, whenever the phrases “to the best of Seller’s knowledge”, or the
“knowledge” of Seller or words of similar import are used, they shall be deemed
to refer to the current, actual, conscious knowledge only, and not any implied,
imputed or constructive knowledge, without any independent investigation having
been made or any implied duty to investigate, of and Seller represents that the
foregoing are the individuals with the primary responsibility for overseeing the
operation and sale of the Property. Such individuals shall have no personal
liability hereunder.

7.3

Change in Representation/Waiver. Notwithstanding anything to the contrary
contained herein, Purchaser acknowledges that it shall not be entitled to rely
on any representation or warranty made by Seller in this Article VII, to the
extent, prior to or at Closing, Purchaser shall have or obtain current, actual,
conscious knowledge (and not any implied, imputed or constructive knowledge) of
facts contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (a) terminate
this Agreement, or (b) waive such breach and proceed to Closing with no
adjustment in the Purchase Price and Seller shall have no further liability as
to such matter thereafter, except for liens resulting from Seller’s acts.

In the event Purchaser terminates this Agreement for the reasons set forth
above, the Deposit shall be immediately refunded to Purchaser and neither
Purchaser nor Seller shall thereafter have any other rights or remedies
hereunder other than the Surviving Termination Obligations. In furtherance
thereof, Seller shall have no liability with respect to any of the foregoing
representations and warranties or any representations and warranties made in any
other document executed and delivered by Seller to Purchaser to the extent that,
prior to Closing, Purchaser discovers or learns of facts (from whatever source,
including, without limitation the property manager, the Tenant Estoppel
Certificates (as hereinafter defined), as a result of Purchaser’s due diligence
tests, investigations and inspections of the Property, or disclosure by Seller
or Seller’s agents and employees) that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Purchaser nevertheless consummates the transaction contemplated
by this Agreement.

7.4

Survival. The express representations and warranties of Seller made in this
Agreement shall not merge into any instrument or conveyance delivered at the
Closing; provided, however, that any action, suit or proceeding with respect to
the truth, accuracy or completeness of such representations and warranties shall
be





- 7 -




--------------------------------------------------------------------------------










commenced, if at all, on or before the date which is six (6) months after the
date of the Closing and, if not commenced on or before such date, thereafter
such representations and warranties shall be void and of no force or effect.

Article VIII.

Representations and Warranties of Purchaser

8.1

Purchaser represents and warrants to Seller that the following matters are true
and correct as of the Effective Date and the Closing Date.

8.1.1

Authority. Purchaser is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Minnesota, and to
the extent necessary, is qualified to conduct business in the State in which the
Property is located. This Agreement has been duly authorized, executed and
delivered by Purchaser, is the legal, valid and binding obligation of Purchaser,
and does not, to the best of Purchaser’s knowledge, violate any provision of any
agreement or judicial order to which Purchaser is a party or to which Purchaser
is subject. All documents to be executed by Purchaser which are to be delivered
at Closing, at the time of Closing will be duly authorized, executed and
delivered by Purchaser, at the time of Closing will be legal, valid and binding
obligations of Purchaser, and at the time of Closing will not, to the best of
Purchaser’s knowledge, violate any provision of any agreement or judicial order
to which Purchaser is a party or to which Purchaser is subject.

8.1.2

ERISA Compliance. To the best of Purchaser’s knowledge, Purchaser is not (a) a
“plan” nor a plan “fiduciary” nor an entity holding “plan assets” (as those
terms are defined under the Employee Retirement Income Security Act of 1974, as
amended, and its applicable regulations as issued by the Department of Labor and
the Internal Revenue Service, “ERISA”) nor, to the best of Purchaser’s
knowledge, an entity whose assets are deemed to be plan assets under ERISA,
Purchaser is acquiring the Property for Purchaser’s own personal account and, to
the best of Purchaser’s knowledge, that the Property shall not constitute plan
assets subject to ERISA upon conveyance of the Property by Seller and the
closing of this Agreement between Purchaser and Seller. Seller shall not have
any obligation to close the transaction contemplated by this Agreement if the
transaction for any reason constitutes a prohibited transaction under ERISA or
if Purchaser’s representation is found to be false or misleading in any respect.
The foregoing representation and warranty shall survive the Closing.

8.1.3

9/11 Dealings. Neither Purchaser nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the OFAC (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

8.2

Purchaser’s Acknowledgment. Purchaser acknowledges and agrees that, except as
expressly provided in Section 7.1 of this Agreement, Seller has not made, does
not make and specifically disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present or future, of, as to,
concerning or with respect to (a) the nature, quality or condition of the
Property, including, without limitation, the water, soil and geology, (b) the
income to be derived from the Property, (c) the suitability of the Property for
any and all activities and uses which Purchaser may conduct thereon, (d) the
compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body,
including, without limitation, the Americans with Disabilities Act and any rules
and regulations promulgated thereunder or in connection therewith, (e) the
habitability, merchantability or fitness for a particular purpose of the
Property, or (f) any other matter with respect to the Property, and except as
expressly set forth herein or in any closing document, specifically that Seller
has not made, does not make and specifically disclaims any representations
regarding solid waste, as defined by the U.S. Environmental Protection Agency
regulations at 40 C.F.R., Part 261, or the disposal or existence, in or on the
Property, of any hazardous substance or hazardous waste, as defined by the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, and other applicable state laws, and regulations





- 8 -




--------------------------------------------------------------------------------










promulgated thereunder. Purchaser further acknowledges and agrees that, except
as expressly provided in Section 7.1, having been given the opportunity to
inspect the Property, Purchaser is relying solely on its own investigation of
the Property and not on any information provided or to be provided by Seller.
Purchaser further acknowledges and agrees that, except as expressly set forth in
Section 7.1, any information provided or to be provided with respect to the
Property was obtained from a variety of sources and that Seller has not made any
independent investigation or verification of such information. Purchaser further
acknowledges and agrees that, except as expressly provided in Section 7.1 of
this Agreement, and as a material inducement to the execution and delivery of
this Agreement by Seller, the sale of the Property as provided for herein is
made on an “AS IS, WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.” Purchaser
acknowledges, represents and warrants that Purchaser is not in a significantly
disparate bargaining position with respect to Seller in connection with the
transaction contemplated by this Agreement; that Purchaser freely and fairly
agreed to this acknowledgment as part of the negotiations for the transaction
contemplated by this Agreement; that Purchaser is represented by legal counsel
in connection with this transaction and Purchaser has conferred with such legal
counsel concerning this waiver.

8.3

Purchaser’s Release. Purchaser on behalf of itself and its successors and
assigns waives its right to recover from, and forever releases and discharges,
Seller, Seller’s partners, each of their respective members, trustees, employees
and agents of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with (i) the physical
condition of the Property, (ii) the condition of title to the Property, (iii)
the presence on, under or about the Property of any mold or hazardous or
regulated substance, (iv) the Property’s compliance with any applicable federal,
state or local law, rule or regulation, or (v) any other aspect of the Property;
provided, however, the foregoing release does not release Seller for liability
for any breach of the representations and warranties of Seller set forth in
Section 7.1 of this Agreement. The release set forth in this Section 8.3
includes claims of which Purchaser is presently unaware or which Purchaser does
not presently suspect to exist which, if known by Purchaser, would materially
affect Purchaser’s release to Seller. The terms and provisions of Sections 8.2
and 8.3 shall survive Closing and/or termination of this Agreement.

8.4

Survival. The express representations and warranties of Purchaser made in
Section 8.1 of this Agreement shall not merge into any instrument or conveyance
delivered at the Closing; provided, however, that any action suit or proceeding
with respect to the truth, accuracy or completeness of such representations and
warranties shall be commenced, if at all, on or before the date which is twelve
(12) months after the date of the Closing and, if not commenced on or before
such date, thereafter such representations and warranties shall be void and of
no force or effect.

Article IX.

Seller’s Interim Operating Covenants.

9.1

Operations. Seller shall continue to operate, manage and maintain the
Improvements through the Closing Date in the ordinary course of Seller’s
business and substantially in accordance with Seller’s present practice, subject
to ordinary wear and tear and further subject to Article XII of this Agreement.

9.2

Maintain Insurance. Seller shall maintain until the Closing Date fire and
extended coverage insurance on the Property which is at least equivalent in all
material respects to the insurance policies covering the Real Property and the
Improvements as of the Effective Date.

9.3

Personal Property. Seller shall not transfer or remove any Personal Property
from the Improvements after the Effective Date except for repair or replacement
thereof. Any items of Personal Property replaced after the Effective Date shall
be promptly installed prior to Closing and shall be of substantially similar
quality to the item of Personal Property being replaced.

9.4

No Sales. Except for the execution of tenant Leases pursuant to Section 9.5,
Seller shall not convey any interest in the Property to any third party.





- 9 -




--------------------------------------------------------------------------------










9.5

Tenant Leases. Seller shall not, from and after the Effective Date, (i) grant
any consent or waive any material rights under the Leases, (ii) terminate any
Lease, or (iii) enter into a new lease, modify an existing Lease or renew,
extend or expand an existing Lease in each case without the prior written
approval of Purchaser (an “Approved New Lease”), which in each case shall not be
unreasonably withheld, conditioned or delayed, and which shall be deemed granted
if Purchaser fails to respond to a request for approval within five (5) business
days after receipt of the request therefor together with a summary of lease
terms and credit information of the proposed tenant.

Article X.

Closing Conditions.

10.1

Conditions to Obligations of Seller. The obligations of Seller under this
Agreement to sell the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date except to the extent that any of such
conditions may be waived by Seller in writing at Closing.

10.1.1

Representations, Warranties and Covenants of Purchaser. All representations and
warranties of Purchaser in this Agreement shall be true and correct in all
material respects as of the Closing Date, with the same force and effect as if
such representations and warranties were made anew as of the Closing Date. Any
changes to such representations disclosed by Purchaser shall be acceptable to
Seller, and Purchaser shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Purchaser prior to the Closing Date.

10.2

Conditions to Obligations of Purchaser. The obligations of Purchaser under this
Agreement to purchase the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date, except as otherwise provided below or
to the extent that any of such conditions may be waived by Purchaser in writing
at Closing.

10.2.1

Representations, Warranties and Covenants of Seller. All representations and
warranties of Seller in this Agreement shall be true and correct in all material
respects as of the Closing Date, with the same force and effect as if such
representations and warranties were made anew as of the Closing Date. Any
changes to such representations disclosed by Seller shall be acceptable to
Purchaser, and Seller shall have performed and complied in all material respects
with all covenants and agreement required by this Agreement to be performed or
complied with by Seller prior to the Closing Date.

10.2.2

Tenant Estoppels. Purchaser shall have received a Tenant Estoppel Certificate
substantially in the form attached hereto as Exhibit C (or, if different, an
estoppel certificate form which complies with the terms of the Leases) from
tenants occupying more than 10,000 square feet in the building in which the
Premises are located (the “Tenant Estoppel Certificate”). Purchaser agrees not
to unreasonably withhold Purchaser’s consent to any changes made to the Tenant
Estoppel Certificate and shall have no right to object to any changes requested
by any Tenant based upon the acts of Purchaser’s affiliate, as manager of the
Property.

10.2.3

Title Policy. Upon recordation of the Deed and payment of the title insurance
premiums, Title Company shall be committed to issue the Title Policy to
Purchaser.

10.2.4

Possession of the Property. Delivery by Seller of possession of the Property,
subject to the Permitted Exceptions and the rights of tenants under the Leases
and Approved New Leases.

Article XI.

Closing

11.1

Purchaser’s Closing Obligations. Purchaser, at its sole cost and expense, shall
deliver or cause to be delivered to Seller at Closing the following:





- 10 -




--------------------------------------------------------------------------------










11.1.1

The Purchase Price, after all adjustments are made at the Closing as herein
provided, by wire transfer or other immediately available federal funds, which
amount shall be received in escrow by the Title Company at or before 2:00 p.m.
Kansas City, Missouri time.

11.1.2

A general assignment substantially in the form attached hereto as Exhibit G (the
“General Assignment”).

11.1.3

Written notice addressed to the tenants in substantially the form attached as
Exhibit H (the “Tenant Notice”).

11.1.4

Such other documents as may be reasonably necessary or appropriate to effect the
consummation of the transactions which are the subject of this Agreement,
including, without limitation, any certificate of value or similar instrument
required under applicable law.

11.2

Seller’s Closing Obligations. Seller, at its sole cost and expense, shall
deliver or cause to be delivered to Purchaser the following:

11.2.1

A Special Warranty Deed (the “Deed”), in the form attached hereto as Exhibit F.

11.2.2

The General Assignment, attached hereto as Exhibit G.

11.2.3

The Tenant Notice.

11.2.4

A certificate substantially in the form attached hereto as Exhibit I
(“Non-foreign Entity Certification”) certifying that Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended.

11.2.5

The following items, to the extent in Seller’s possession (which need not be
delivered at the Closing, but may, instead, be delivered in the Property’s
management office): (a) all keys for all entrance door and spaces which may be
locked (whether occupied or not) in the Improvements; (b) all original books,
records, tenant files, operating reports, plans and specifications and other
materials reasonably necessary to the continuity of operation of the Property;
and (c) the originals (or copies where originals are not available and copies of
the Leases will be certified) of the Leases and the Approved Contracts.

11.2.6

Such other documents as may be reasonably necessary or appropriate to effect the
consummation of the transactions which are the subject of this Agreement.

Article XII.

Risk of Loss.

12.1

Condemnation and Casualty. If, prior to the Closing Date, all or any portion of
the Property is taken by condemnation or eminent domain, or is the subject of a
pending taking which has not been consummated, or is destroyed or damaged by
fire or other casualty, Seller shall notify Purchaser of such fact promptly
after Seller obtains knowledge thereof. If such condemnation or casualty is
“Material” (as hereinafter defined), Purchaser shall have the option to
terminate this Agreement upon notice to Seller given not later than fifteen (15)
days after receipt of Seller’s notice, or the Closing Date, whichever is
earlier. If this Agreement is terminated, the Deposit shall be returned to
Purchaser and thereafter neither Seller nor Purchaser shall have any further
rights or obligations to the other hereunder except with respect to the
Surviving Termination Obligations. If this Agreement is not terminated, Seller
shall not be obligated to repair any damage or destruction but (a) Seller shall
assign, without recourse, and turn over to Purchaser all of the insurance
proceeds or condemnation proceeds, as applicable, (or, if such have not been
awarded, all of its right, title and interest therein) payable with respect to
such fire or other casualty or condemnation, and (b) the parties shall proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price
except for a Purchase Price credit in the amount of the applicable insurance
deductible.





- 11 -




--------------------------------------------------------------------------------










12.2

Condemnation Not Material. If the condemnation is not Material, then the Closing
shall occur without abatement of the Purchase Price and Seller shall assign,
without recourse, all awards or any rights to collect awards to Purchaser on the
Closing Date.

12.3

Casualty Not Material. If the Casualty is not Material, then the Closing shall
occur without abatement of the Purchase Price except for a Purchase Price credit
in the amount of the applicable deductible and any damage from such Casualty not
covered by the insurance proceeds and Seller shall not be obligated to repair
such damage or destruction and Seller shall assign, without recourse, and turn
over to Purchaser all of the insurance proceeds net of any reasonable (a) costs
of repairs, and (b) collection costs (or, if such have not been awarded, all of
its right, title and interest therein) payable with respect to such casualty and
credit the Purchase Price with the amount of any applicable insurance
deductible.

12.4

Materiality. For purposes of this Article XII (a) with respect to a taking by
eminent domain, the term “Material” shall mean any taking whatsoever, regardless
of the amount of the award or the amount of the Property taken, excluding,
however, any taking solely of subsurface rights or takings for utility easements
or right of way easements, if the surface of the Property, after such taking,
may be used in substantially the same manner as though such rights had not been
taken, and (b) with respect to a casualty, the term “Material” shall mean any
casualty such that the cost of repair, as reasonably estimated by Seller’s
engineer, is in excess of One Hundred Thousand and No/100 Dollars ($100,000.00).

Article XIII.

Default

13.1

Default by Seller. In the event the Closing and the transactions contemplated
hereby do not occur as provided herein by reason of the default of Seller,
Purchaser may elect, as the sole and exclusive remedy of Purchaser, to (a)
terminate this Agreement and receive the Deposit from the Escrow Agent, and in
such event Seller shall not have any liability whatsoever to Purchaser hereunder
other than with respect to the Surviving Termination Obligations, or (b) enforce
specific performance of Seller’s obligation to convey the Property without
adjustment to, or credit against, the Purchase Price, provided, however, if
Seller conveys the Property to a third party or a lien attaches to the Property
prior to Closing and specific performance is unavailable as a result thereof,
Purchaser may seek money damages. Purchaser shall be deemed to have elected to
terminate this Agreement (as provided in subsection (a) above) if Purchaser
fails to deliver to Seller written notice of its intent to file a cause of
action for specific performance against Seller on or before forty (40) days
after the originally scheduled Closing Date, or having given Seller notice,
fails to file a lawsuit asserting such cause of action within sixty (60) days
after the originally scheduled Closing Date. Notwithstanding the foregoing,
nothing contained herein shall limit Purchaser’s remedies at law or in equity,
as to the Surviving Termination Obligations.

13.2

Default by Purchaser. IN THE EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED
HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER,
PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
FIX THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, PURCHASER AND SELLER HEREBY
AGREE A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN
THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY
IS AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY), A SUM EQUAL TO THE DEPOSIT. UPON SUCH DEFAULT BY PURCHASER, SELLER
SHALL HAVE THE RIGHT TO RECEIVE THE DEPOSIT FROM THE ESCROW AGENT AS ITS SOLE
AND EXCLUSIVE REMEDY AND THEREUPON THIS AGREEMENT SHALL BE TERMINATED AND
NEITHER SELLER NOR PURCHASER SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT WITH RESPECT TO THE SURVIVING TERMINATION OBLIGATIONS.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL LIMIT SELLER’S
REMEDIES AT LAW OR IN EQUITY AS TO THE SURVIVING TERMINATION OBLIGATIONS.





- 12 -




--------------------------------------------------------------------------------










Article XIV.

Brokers

14.1

Brokers. Purchaser and Seller each represents and warrants to the other that it
has not dealt with any person or entity entitled to a brokerage commission,
finder’s fee or other compensation with respect to the transaction contemplated
hereby other than HFF and Block Real Estate Services, LLC (collectively,
“Broker”). Seller will be responsible for commissions due Broker pursuant to and
in accordance with the terms of a separate agreement between Seller and Broker,
but not otherwise. Broker shall be paid only upon the Closing of the purchase
and sale contemplated hereby pursuant to such separate agreement. Purchaser
hereby agrees to indemnify, defend, and hold Seller harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and costs) incurred by Seller by reason of any breach
or inaccuracy of the Purchaser’s (or its nominee’s) representations and
warranties contained in this Article XIV. Seller hereby agrees to indemnify,
defend, and hold Purchaser harmless from and against any losses, damages, costs
and expenses (including, but not limited to, reasonable attorneys’ fees and
costs) incurred by Purchaser by reason of any breach or inaccuracy of Seller’s
representations and warranties contained in this Article XIV. Seller and
Purchaser agree that it is their specific intent that no broker shall be a party
to or a third party beneficiary of this Agreement or the Deposit, that no broker
shall have any rights or cause of action hereunder, and further that the consent
of a broker shall not be necessary to any agreement, amendment, or document with
respect to the transaction contemplated by this Agreement. The provisions of
this Article XIV shall survive the Closing and/or termination of this Agreement.

Article XV.

Confidentiality

15.1

Confidentiality. Purchaser expressly acknowledges and agrees that the
transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and shall not be disclosed by Purchaser except to its legal
counsel, lenders, investors, surveyor, title company, broker, accountants,
consultants, officers, partners, directors and shareholders (the “Authorized
Representatives”), and except and only to the extent that such disclosure may be
necessary for its performance hereunder. Purchaser agrees that it shall instruct
(and will be responsible for the compliance of) each of its Authorized
Representatives to maintain the confidentiality of such information and at the
request of Seller, to promptly inform Seller of the identity of each such
Authorized Representative. Purchaser further acknowledges and agrees that,
unless and until the Closing occurs, all information and materials obtained by
Purchaser in connection with the Property that are not otherwise known by or
readily available to the public will not be disclosed by Purchaser to any third
persons (other than to its Authorized Representatives) without the prior written
consent of Seller. If the transaction contemplated by this Agreement does not
occur for any reason whatsoever, Purchaser shall promptly return to Seller, and
shall instruct its Authorized Representatives to return to Seller, all copies
and originals of all documents and information provided to Purchaser. Nothing
contained in this Section 15.1 shall preclude or limit either party from
disclosing or accessing any information otherwise deemed confidential under this
Section, 15.1 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with Authorities required by reason of the transactions provided for herein. The
provisions of this Section 15.1 shall survive any termination of this Agreement.

15.2

Post Closing Publication. Notwithstanding the foregoing, following Closing,
Purchaser and Seller shall have each have the right to announce the sale and
acquisition of the Property in newspapers and real estate trade publications
(including “tombstones”) publicizing the purchase. The provisions of this
Section 15.2, shall survive Closing and/or any termination of this Agreement.





- 13 -




--------------------------------------------------------------------------------










Article XVI.

Miscellaneous

16.1

Notices. Any and all notices, requests, demands or other communications
hereunder shall be deemed to have been duly given if in writing and if
transmitted by hand delivery with receipt therefor, by facsimile delivery (with
confirmation by hard copy), by overnight courier, or by registered or certified
mail, return receipt requested, first class postage prepaid addressed as follows
(or to such new address as the addressee of such a communication may have
notified the sender thereof) (the date of such notice shall be the date of
actual delivery to the recipient thereof):

To Purchaser:

Talon Real Estate Holding Corporation

5500 Wayzata Blvd., Suite 1070

Minnetonka, MN  55416




With a copy to:

Leonard, O'Brien, Spencer, Gale & Sayre, Ltd.

100 South Fifth Street, Suite 2500

Minneapolis, MN 55402

Attn:  Grover C. Sayre, III




To Seller:

Block Real Estate Services, LLC

700 W 47 St., Suite 200

Kansas City, MO  64112

Attn:  Kenneth G. Block




With a copy to:

Polsinelli

900 West 48th Place, Suite 900

Kansas City, MO  64112

Attn:  Irwin E.  Blond




To Escrow Agent:

Assured Quality Title Company

1001 Walnut Street

Kansas City, MO  64116

Attn:  Don Rodgers




16.2

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal, substantive laws in which the Property is located, without
regard to the conflict of laws principles thereof.

16.3

Headings. The captions and headings herein are for convenience and reference
only and in no way define or limit the scope or content of this Agreement or in
any way affect its provisions.

16.4

Effective Date. This Agreement shall be effective upon delivery of this
Agreement fully executed by Seller and Purchaser, which date shall be deemed the
Effective Date hereof. Either party may request that the other party promptly
execute a memorandum specifying the Effective Date.

16.5

Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

16.6

Counterpart Copies. This Agreement may be executed in two or more counterpart
copies, all of which counterparts shall have the same force and effect as if all
parties hereto had executed a single copy of this Agreement.





- 14 -




--------------------------------------------------------------------------------










16.7

Binding Effect. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

16.8

Assignment. Except as hereinafter provided, Purchaser shall not have the right
to assign the Agreement without Seller’s prior written consent, which consent
may be given or withheld in Seller’s sole and absolute discretion. Purchaser
shall have the right, without Seller’s consent to assign this Agreement to
wholly owned entity of Purchaser or Talon Real Estate Holding Corporation.
Purchaser shall in no event be released from any of its obligations or
liabilities hereunder as a result of any assignment. The respective obligations
of Seller and Purchaser under this Section 16.8 shall survive the Closing and
shall not be merged therein. Whenever reference is made in this Agreement to
Seller or Purchaser, such reference shall include the successors and assigns of
such party under this Agreement.

16.9

Interpretation. This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both Seller
and Purchaser have contributed substantially and materially to the preparation
of this Agreement.

16.10

Entire Agreement. This Agreement and the Exhibits attached hereto contain the
final and entire agreement between the parties hereto with respect to the sale
and purchase of the Property and are intended to be an integration of all prior
negotiations and understandings. Purchaser, Seller and their agents shall not be
bound by any terms, conditions, statements, warranties or representations, oral
or written, not contained herein. No change or modifications to this Agreement
shall be valid unless the same is in writing and signed by the parties hereto.
Each party reserves the right to waive any of the terms or conditions of this
Agreement which are for their respective benefit and to consummate the
transaction contemplated by this Agreement in accordance with the terms and
conditions of this Agreement which have not been so waived. Any such waiver must
be in writing signed by the party for whose benefit the provision is being
waived.

16.11

Severability. If any one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

16.12

Survival. Except as otherwise specifically provided for herein or in any closing
document (collectively, the “Surviving Termination Obligations”), the provisions
of this Agreement and the representations and warranties of Seller herein shall
not survive after the conveyance of title and payment of the Purchase Price but
be merged therein.

16.13

Exhibits. Exhibits A through I attached hereto are incorporated herein by
reference.

16.14

Time. Time is of the essence in the performance of each of the parties’
respective obligations contained herein.

16.15

Limitation of Liability. The obligations of Seller and Purchaser hereunder are
binding only on Seller and/or Purchaser and shall not be personally binding
upon, nor shall any resort be had to, the private properties of any of the
partners, officers, directors, shareholders or beneficiaries of Seller or
Purchaser, or of any partners, officers, directors, shareholders or
beneficiaries of any partners of Seller or Purchaser, or of any of Seller’s or
Purchaser’s employees or agents. All documents executed by Seller or Purchaser
shall be deemed to contain (even if not expressly stated) the foregoing
exculpation.

16.16

Prevailing Party. Should either party employ an attorney to enforce any of the
provisions hereof, (whether before or after Closing, and including any claims or
actions involving amounts held in escrow), the non-prevailing party in any final
judgment agrees to pay the other party’s reasonable expenses, including
reasonable attorneys’ fees and expenses in or out of litigation and, if in
litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction. The provisions of this Section 16.16 shall survive Closing and/or
any termination of this Agreement.





- 15 -




--------------------------------------------------------------------------------










16.17

Escrow Agreement.

16.17.1

Instructions. Purchaser and Seller each shall promptly deposit a copy of this
Agreement executed by such party (or either of them shall deposit a copy
executed by both Purchaser and Seller) with Escrow Agent, and, upon receipt of
the Deposit from Purchaser, Escrow Agent shall immediately execute this
Agreement where provided below. This Agreement, together with such further
instructions, if any, as the parties shall provide to Escrow Agent by written
agreement, shall constitute the escrow instructions. If any requirements
relating to the duties or obligations of Escrow Agent hereunder are not
acceptable to Escrow Agent, or if Escrow Agent requires additional instructions,
the parties hereto agree to make such deletions, substitutions and additions
hereto as counsel for Purchaser and Seller shall mutually approve, which
additional instructions shall not substantially alter the terms of this
Agreement unless otherwise expressly agreed to by Seller and Purchaser.

16.17.2

Real Estate Reporting Person. Escrow Agent is hereby designated the “real estate
reporting person” for purposes of Section 6045 of Title 26 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Agent shall so provide. Upon the consummation of
the transaction contemplated by this Agreement, Escrow Agent shall file Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation. Seller and Purchaser shall promptly
furnish their federal tax identification numbers to Escrow Agent and shall
otherwise reasonably cooperate with Escrow Agent in connection with Escrow
Agent’s duties as real estate reporting person.

16.17.3

Liability of Escrow Agent. The parties acknowledge that the Escrow Agent shall
be conclusively entitled to rely, except as hereinafter set forth, upon a
certificate from Purchaser or Seller as to how the Deposit (which, for purposes
of this Section shall be deemed to also include any other escrowed funds held by
the Escrow Agent pursuant to this Agreement) should be disbursed. Any notice
sent by Seller or Purchaser (the “Notifying Party”) to the Escrow Agent shall be
sent simultaneously to the other noticed parties pursuant to Section 16.1 herein
(the “Notice Parties”). If the Notice Parties do not object to the Notifying
Party’s notice to the Escrow Agent within ten (10) days after the Notice
Parties’ receipt of the Notifying Party’s certificate to the Escrow Agent, the
Escrow Agent shall be able to rely on the same. If the Notice Parties send,
within such ten (10) days, written notice to the Escrow Agent disputing the
Notifying Party’s certificate, a dispute shall exist and the Escrow Agent shall
hold the Deposit as hereinafter provided. The parties hereto hereby acknowledge
that Escrow Agent shall have no liability to any party on account of Escrow
Agent’s failure to disburse the Deposit if a dispute shall have arisen with
respect to the propriety of such disbursement and, in the event of any dispute
as to who is entitled to receive the Deposit, disburse them in accordance with
the final order of a court of competent jurisdiction, or to deposit or
interplead such funds into a court of competent jurisdiction pending a final
decision of such controversy. The parties hereto further agree that Escrow Agent
shall not be liable for failure to any depository and shall not be otherwise
liable except in the event of Escrow Agent’s negligence or willful misconduct.
The Escrow Agent shall be reimbursed on an equal basis by Purchaser and Seller
for any reasonable expenses incurred by the Escrow Agent arising from a dispute
with respect to the Deposit.

16.18

No Recording. Neither this Agreement nor any memorandum or short form hereof
shall be recorded or filed in any public land or other public records of any
jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.

16.19

Waiver of Trial by Jury. The respective parties hereto shall and hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Agreement, or for the enforcement of any remedy
under any statute, emergency or otherwise.\

16.20

Disclosure. Purchaser and Seller acknowledge that Agent(s) associated with BLOCK
REAL ESTATE SERVICES, LLC may have or may acquire an ownership interest in the
Property and Purchaser and Seller acknowledge that such ownership interest shall
not affect the terms, conditions or validity of this transaction.





- 16 -




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date set forth above.

SELLER:

 

 

 

 

 

Broadmoor Place Associates, LLC

 

 

 

 

 

By:

Kenneth G. Block, Trustee of the Kenneth G. Block Trust dated January 11, 1991,
as amended, its Manager

 

 

 

 

 

 

By:

 /s/ Kenneth G. Block

 

 

 

Kenneth G. Block, Trustee

 

 

 

 

 

 

Date: January 23, 2015

 

 

 

 

 

Hoopeston, I. L.L.C.

 

 

 

 

 

By:

 /s/ Kenneth G. Block

 

Name:

 Kenneth G. Block

 

Title:

 Manager

 

Date: January 23, 2015

 

 

 

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

Talon OP, LP

 

 

 

 

 

By:

 /s/ M.G. Kaminski

 

Name:

 M.G. Kaminski

 

Title:

 CEO

 

Date: January 23, 2015

 














- 17 -




--------------------------------------------------------------------------------










ESCROW AGENT JOINDER




Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Initial Deposit and its responsibilities hereunder
and to evidence its consent to serve as Escrow Agent in accordance with the
terms of this Agreement.




ESCROW AGENT:

 

 

 

 

 

ASSURED QUALITY TITLE COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Don Rodgers

 

Name:

 Don Rodgers

 

Title:

 Commercial Escrow Officer

 

Date:

 1-16-2015

 






































- 18 -




--------------------------------------------------------------------------------










LIST OF EXHIBITS

EXHIBITS




Exhibit A

Legal Description

Exhibit B

Due Diligence Documents to be Delivered by Seller

Exhibit C

Form of Tenant Estoppel Certificate

Exhibit D

Permitted Exceptions

Exhibit E

Lease Schedule

Exhibit F

Form of Special Warranty Deed

Exhibit G

Form of General Assignment

Exhibit H

Form of Notice Letter to Tenants

Exhibit I

Form of Non-Foreign Entity Certificate



































- 19 -




--------------------------------------------------------------------------------










EXHIBIT A

LEGAL DESCRIPTION





























A-1




--------------------------------------------------------------------------------










EXHIBIT B

DUE DILIGENCE DOCUMENTS
TO BE DELIVERED BY SELLER

Tenant Information

1.

A current rent roll for the Property in the form currently maintained by Seller.

2.

All Leases and amendments thereto, including all subleases and Lease guaranties.

3.

All tenant financials, if any, in Seller’s possession.

4.

All notices to/from tenants of the Property and copies of tenant correspondence

5.

All leasing commission/brokerage agreements

6.

All certificates of insurance or other evidence of insurance delivered by
existing tenants of the Property

Operating Information

1.

All service, maintenance, equipment and/or supply contracts.

2.

Real estate tax bills (including special assessments) for the prior two (2)
years.

3.

2012, 2013 and year-to-date 2014 operating statements.

4.

Year-end 2014 Lease occupancy expense reconciliations.

5.

Listing of capital expenditures for the prior 3 years (which shall be obtained
from the property manager).

Other

1

Seller’s most current title policy, report or commitment.

2.

Seller’s most recent surveys.

3.

All existing environmental, structural and/or physical inspection reports.

4.

All written notices to/from governmental or quasi-governmental entities.

5.

All plans, specifications and architectural drawings respecting the Property.

6.

All certificates of occupancy.








B-1




--------------------------------------------------------------------------------










EXHIBIT C

TENANT ESTOPPEL CERTIFICATE

________________________ (the “Tenant”) hereby certifies to _______________,
(the “Owner”) and ________________, its successors or assigns (“Purchaser”) as
follows:

1.

Pursuant to that certain Lease dated

, (the “Lease”), Tenant leases square feet of space (the “Premises”). The Lease,
as amended, modified and supplemented, is in full force and effect, and
represents the entire agreement between Tenant and Owner for the Property. There
are no amendments, modifications or supplements to the Lease, whether oral or
written, except as follows (include the date of each amendment, modification or
supplement): . A true and correct copy of the Lease, as amended, modified and
supplemented, is attached hereto as Exhibit A.

2.

The term of the Lease began on _________, and will end on _________, 20__.
Tenant has  accepted the Premises, is in occupancy, and is paying rent under the
Lease.

3.

The Lease does/does not provide for an option to extend the term of the Lease
for years. Except as expressly provided in the Lease, Tenant does not have any
right or option to renew or extend the term of the Lease, to lease other space
at the Property, nor any preferential right to purchase all or any part of the
Premises or the Property.

4.

The Lease is presently in full force and effect and neither Owner nor Tenant is
in default thereunder. There exist no facts that would constitute a basis for
any such default upon the lapse of time or the giving of notice or both.

5.

Tenant is currently paying [Base Monthly] Rent under the Lease in the amount of
and estimated monthly pass throughs in the amount of _________. As of the date
of this certificate, to the knowledge of Tenant, there exist no offsets,
counterclaims, or defenses of Tenant under the Lease against Owner, and there
exist no events that would constitute a basis for any such offset, counterclaim,
or defense against Owner upon the lapse of time or the giving of notice or both,
except the following (if left blank, there shall be deemed to be none):

6.

There are no concessions, bonuses, free rental periods, rebates, advance rental
payments, or other matters affecting the rental payable by Tenant under the
Lease except as described in the attached Lease.

7.

A cash security deposit in the amount of $

has been paid to Owner under the Lease, and Tenant has not given Owner any other
security or similar deposit.

8.

All improvements or repairs required under the terms of the Lease to be made by
Owner through the date hereof have been satisfactorily completed. All allowances
and other payments due to Tenant by Owner under the terms of the Lease have been
paid in full, except the following (if left blank, there shall be deemed to be
none):

9.

Tenant acknowledges that: (a) Purchaser will rely on the statements of Tenant in
Purchaser’s decision to purchase the Property from Owner, and (b) Owner may
assign its interest in the Lease to Purchaser and agrees, upon receipt of notice
of such assignment from Owner and Purchaser, to attorn to Purchaser and to
perform all of Tenant’s obligations as the tenant under the Lease, including,
without limitation, the payment of rent, directly to Purchaser, or its agent, as
the landlord under the Lease, from and after the date of such notice.

Dated this ______ day of __________, 2015.







By:

 

 

Name:

 

Title:

 





C-1




--------------------------------------------------------------------------------










EXHIBIT D

PERMITTED EXCEPTIONS

1.

Real estate taxes and all general and special assessments applicable to the year
of Closing (to the extent not fully paid at Closing) and subsequent calendar
years.

2.

Rights of tenants under the Leases.

3.

Local, state and federal laws, ordinances or governmental regulations,
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property.



































D-1




--------------------------------------------------------------------------------










EXHIBIT E

LEASE SCHEDULE















































E-1




--------------------------------------------------------------------------------










EXHIBIT F

AFTER RECORDING RETURN TO:




________________________________________

________________________________________

________________________________________

________________________________________







SPECIAL WARRANTY DEED

THE STATE OF

§

§ KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF

§

THAT, _________________ (“Grantor”), for and in consideration of the sum of Ten
and No/100 Dollars ($10.00) and other good and valuable consideration in hand
paid to Grantor by ___________________________ (“Grantee”), whose mailing
address is ___________________________, Attention: ________________, the receipt
and sufficiency of such consideration being hereby acknowledged, has GRANTED,
SOLD AND CONVEYED, and by these presents does GRANT, SELL AND CONVEY unto
Grantee that certain real property being more particularly described in Exhibit
A, attached hereto and made a part hereof for all purposes, together with all
improvements, structures and fixtures situated thereon (collectively, the
“Property”); subject, however, to those matters more particularly described in
Exhibit B attached hereto and made a part hereof for all purposes (collectively,
the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, together with all and singular the rights, and
appurtenances thereto in anywise belonging, unto Grantee, its successors and
assigns forever, subject to the Permitted Exceptions; and Grantor does hereby
bind itself and its successors to WARRANT AND FOREVER DEFEND all and singular
the Property, subject to the Permitted Exceptions, unto Grantee, its successors
and assigns, against every person whomsoever lawfully claiming, or claim the
same, or any part thereof, by, through, or under Grantor, but not otherwise.

Grantor also conveys, without warranty all right, title and interest of Grantor
in and to any alleys, strips or gores adjoining the Property and any easements,
rights of way or other interests in, on, under or to, any land, highway, street,
road, right of way, open or proposed, in, on, under, across, in front of,
abutting or adjoining the Property.

IN WITNESS WHEREOF, this instrument has been executed as of (but not necessarily
on) this ____ day of ________________, 2015.




GRANTOR:

 

 

 

 

By:

 

 

Name:

 

Title:

 














F-1




--------------------------------------------------------------------------------













THE STATE OF

§

§

COUNTY OF

§

This instrument was acknowledged before me on ___________________, 2015, by
____________________, a ____________________________, on behalf of such
___________________________________.

My Commission Expires:




___________________________







Notary Public, State of

 

 

 

 

Notary’s name printed:

 

 

 

 

 




NOTE: THIS FORM WILL BE MODIFIED, AS APPROPRIATE, TO COMPLY WITH APPLICABLE
KANSAS REQUIREMENTS.





























F-2




--------------------------------------------------------------------------------










EXHIBIT G

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (the “General Assignment”) is made as of the ____ day of
___________, 2015 by: (i) __________________ (“Seller”), and (ii)
___________________ a ___________________ (“Purchaser”).

KNOW ALL MEN BY THESE PRESENTS:

Concurrently with the execution and delivery hereof, pursuant to a certain
Agreement of Purchase and Sale dated _____________, 2015 (the “Agreement”)
between Seller and Purchaser, Seller is conveying to Purchaser all of Seller’s
right, title and interest in and to the real property described on Exhibit A
attached hereto and made a part hereof (the “Land”) and in and to the building,
parking areas and other structures and improvements located on the Land
(collectively, the “Improvements”) located in Kansas City, Missouri. The Land
and the Improvements are hereinafter sometimes collectively referred to as the
“Property.”

It is the desire of Seller to hereby sell, assign, transfer, convey, set-over
and deliver to Purchaser all of Seller’s right, title and interest in and to the
Assigned Property (as hereinafter defined).

1.

Bill of Sale and Assignment.

Seller does hereby sell, assign, transfer, set-over and deliver unto Purchaser,
its successors and assigns, with special warranty of title and subject to the
limitations contained in Section 8.2 of the Agreement, all right, title and
interest of Seller in and to:

a.

All personal property (including equipment), if any, owned by Seller and located
on the Property as of the date hereof, all inventory located on the Property on
the date hereof, and all fixtures (if any) owned by Seller and located on the
Property as of the date hereof (the “Personal Property”); and

b.

All non-exclusive trademarks and trade names, if any, used in connection with
the Property, but only to the extent that the same are not trademarks or trade
names of Seller or any of Seller’s affiliated companies (collectively, the
“Trade Names”);

c.

Seller’s interest, if any, in and to the service, equipment, supply and
maintenance contracts (the “Contracts”) listed on Schedule 1 attached hereto,
and guarantees, licenses, approvals, certificates, permits and warranties
relating to the Property, to the extent assignable (collectively, the
“Intangible Property”); and

d.

The leases, subleases, licenses and other occupancy agreements, together with
any and all amendments, modifications or supplements thereto (the “Leases”)
demising space in or otherwise similarly affecting or relating to the Property
listed on Schedule 2, attached hereto; subject, however to the rights of Seller
set forth in the Agreement to rents under the leases assigned hereby
attributable to the period prior to the date hereof.

TO HAVE AND TO HOLD the Personal Property, the Trade Names, the Intangible
Property and the Leases (collectively, the “Assigned Property”) unto Purchaser,
its successors and assigns, forever.

2.

Assumption/Indemnity.

Purchaser accepts the foregoing assignment and assumes and agrees to be bound by
and to perform and observe all of the obligations, covenants, terms and
conditions to be performed or observed under the Assigned Property arising on or
after the date hereof. Purchaser further agrees to indemnify Seller and hold
Seller harmless from and against any and all claims, liens, damages, demands,
causes of action, liabilities, lawsuits, judgments, losses, costs and expenses
(including, without limitation, attorneys’ fees and expenses) (collectively, the
“Losses”) asserted against or incurred by Seller by reason of or arising out of
any failure by Purchaser to perform or observe the obligations, covenants, terms
and conditions assumed by Purchaser hereunder arising in connection with the





G-1




--------------------------------------------------------------------------------










Assigned Property and related to the period on or after the date hereof. Seller
agrees to indemnify Purchaser and hold Purchaser harmless from and against any
all Losses asserted against or incurred by Purchaser by reason of or arising out
of any failure by Seller to perform or observe the obligations, covenants, terms
and conditions under the Assigned Property and related to period prior to the
date hereof and during Seller’s period of ownership.

3.

Exclusions from Personal Property.

It is hereby acknowledged by the parties that the Assigned Property shall not
include claims relating to any real property tax refunds or rebates for periods
accruing prior to the date hereof, existing insurance claims and any existing
claims against tenants of the Property, which claims are hereby reserved by
Seller; provided, however, Seller shall have no right to terminate the lease,
evict or otherwise dispossess tenant or require Purchaser to declare a default
under the lease.

4.

Counterpart Copies.

This General Assignment may be executed in two or more counterpart copies, all
of which counterparts shall have the same force and effect as if all parties
hereto had executed a single copy of this General Assignment.

IN WITNESS WHEREOF, the parties have caused this General Assignment to be
executed as of the date first written above.




SELLER:

 

 

 

 

By:

 

 

Name:

 

Title:

 




PURCHASER:

 

 

 

 

By:

 

 

Name:

 

Title:

 





























G-2




--------------------------------------------------------------------------------










EXHIBIT H

NOTICE LETTER TO TENANTS

____________________, 2015

CERTIFIED MAIL,
RETURN RECEIPT REQUESTED

Dear Tenant:

We are pleased to advise you that the building in which your premises are
located at has been sold by to __________________ (the “Purchaser”) effective as
of the date set forth above.

Your lease agreement has been assigned to and accepted by Purchaser and
Purchaser has agreed to assume all responsibility for security deposits
currently held under your lease.

All future correspondence relating to your tenancy, as well as rent checks and
other charges, should be made payable and mailed to

The Purchaser looks forward to working with you in the operation of this
Property.




Very truly yours,

 

 

 

SELLER:

 

 

 

 

By:

 

 

Name:

 

Title:

 




PURCHASER:

 

 

 

 

By:

 

 

Name:

 

Title:

 

















H-1




--------------------------------------------------------------------------------










EXHIBIT I

NON-FOREIGN ENTITY CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by __________________________
(“Transferor”), the undersigned hereby certifies on behalf of Transferor:

1.

Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2.

Transferor’s U.S. employer identification number is 04-3216723; and

3.

Transferor’s office address is:

Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.

Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

Dated: _________________, 2015




TRANSFEROR:

 

 

 

 

By:

 

 

Name:

 

Title:

 





























I-1


